Citation Nr: 9924945	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer, to 
include on the basis of exposure to Agent Orange.

2.  Entitlement to service connection for facial scars.

3.  Entitlement to a compensable rating for scars of the left 
leg.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


REMAND

The veteran had active military service from August 1969 to 
July 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Briefly, the Board notes that additional evidence, consisting 
primarily of several lay statements and medical records, was 
received at the RO following the issuance of the last 
Supplemental Statement of the Case in November 1998; the 
veteran did not waive his right to initial consideration of 
this evidence by the RO.  Accordingly, the newly submitted 
evidence will be referred to the RO for review and 
preparation of a Supplemental Statement of the Case.  
38 C.F.R. § 20.1304(c) (1998).

The Board also notes that the veteran, in his VA Form 9 dated 
in August 1998, requested that he be afforded a hearing 
before a traveling member of the Board.  In a November 1998 
statement, however, the veteran may have intended to withdraw 
his request for such a hearing.  Clarification of whether the 
veteran desires a travel Board hearing is therefore required.

The Board lastly notes that the veteran was represented at 
his November 1998 hearing before a hearing officer at the RO 
by David A. Walker, an attorney.  Notably, however, no 
subsequent correspondence has been received from Mr. Walker, 
the veteran has not executed a VA Form 22a in favor of Mr. 
Walker, and the veteran has not otherwise referenced Mr. 
Walker at all either before or since his November 1998 
hearing.  Under the circumstances, the Board is of the 
opinion that clarification of the veteran's desires 
concerning representation is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the 
veteran to provide written 
clarification concerning his desires 
for representation.  He should be 
provided a VA Form 22a and VA Form 
23-22 for that purpose.

2.  If the veteran designates a 
representative, the representative 
should be provided a copy of the 
statement of the case and 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond.

3.  The RO should contact the 
veteran to ascertain whether he 
still desires a Board hearing to be 
held at the RO.  If the veteran 
designates an attorney as his 
representative, this request for 
clarification should be sent to the 
veteran through his attorney.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.

5.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and any 
representative should be provided a 
supplemental statement of the case 
and an appropriate opportunity to 
respond.  Thereafter, if the veteran 
has indicated that he desires a 
Board hearing at the RO, he should 
be scheduled for such a hearing. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


